DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12, 15-20, 22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 16, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard [GB 2222255A] in view of Kithil [US 20060241834].
As to Claim 1. Richard discloses An automotive glazing comprising:
a first glass sheet facing an exterior of the automotive; a second glass sheet having a face configured to face an interior of the automotive, laminated glass [page 7, 3rd paragraph]; and
at least one sensor, transducer 10, [fig. 1, 2], for detecting an impact and/or discriminating a breakage/non breakage on the glazing, [page 2, 3rd paragraph, page 3, last paragraph] and 
generating a signal representative of said impact, [page 2, 3rd paragraph], the sensor being connected to an electrical connector, [fig. 1, 2] illustrating wire connectors, to provide external access to the signal generated by the at least one sensor, [page 4, last paragraph – page 5, 1st paragraph], 
wherein the sensor is reusable, [page 3, last paragraph] transducer attached with a tape.
Richard fails to explicitly disclose that the sensor is mounted on the second glass sheet face configured to face the interior of the automotive.
Kithil teaches a crash sensing piezoelectric sensors to detect glass breakage, [0020], mounted on the inner surface of a vehicle windshield, [0039], with an adhesive, [fig. 6, 7].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Richard with that of Kithil to mount the sensor on the inner surface of the windshield to avoid physical damage to the sensor from outside elements.

As to Claim 2. Richard discloses The automotive glazing according to claim 1, wherein the glazing comprises multiple sensors for detecting and locating the impact and/or discriminating the breakage/non breakage on the glazing and generating the signal representative of said impact, [page 7, paragraph 5] sensors.

As to Claim 3. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor for detecting or detecting and locating the impact is a sensor measuring a vibration and/or acoustic signature of the glazing, [page 2, paragraph 3].

As to Claim 4. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor is chosen amongst an accelerometer, a microphone, and a piezo electric sensor, [page 2, paragraph 3].

As to Claim 7. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor is fixed to the glazing on the face of the glass sheet by a double sided adhesive tape or pressure sensitive double sided tape, [page 3, paragraph 6].
Richard fails to teach the face is on the second glass sheet configured to face an interior of the automotive.
Kithil teaches a crash sensing piezoelectric sensors to detect glass breakage, [0020], mounted on the inner surface of a vehicle windshield, [0039], with an adhesive, [fig. 6, 7].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Richard with that of Kithil to mount the sensor 

As to Claim 8. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor is removable from the glazing and reusable on another glazing, [page 3, last paragraph] transducer attached with a tape.

As to Claim 16. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor a piezo electric sensor, [page 2, paragraph 3].  

As to Claim 19. Richard discloses The automotive glazing according to claim 1, wherein the at least one sensor is fixed to the glazing on the face by a repositionable double sided tape, [page 3, last paragraph] transducer attached with a double sided tape.
Richard fails to explicitly disclose that the sensor is mounted on the inner face.
Kithil teaches a crash sensing piezoelectric sensors to detect glass breakage, [0020], mounted on the inner surface of a vehicle windshield, [0039], with an adhesive, [fig. 6, 7].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Richard with that of Kithil to mount the sensor on the inner surface of the windsheild to avoid physical damage to the sensor from outside elements.

Claim 22. Richard discloses The automotive glazing according to claim 1, wherein the automotive glazing is an automobile windshield, [page 7, 3rd paragraph] car windscreen.

Claims 5, 6, 9-12, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of Kithil as applied to claim 1 above, further in view of Schmalbuch et al. [Schmalbuch, US 20190152194].
As to Claim 5. the combination of Richard and Kithil fails to disclose The automotive glazing according to claim 1, wherein the at least one sensor mounted and mechanically fixed to a printed circuit board (PCB) to form a monosensor device.
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Richard and Kithil with that of Schmalbuch for allowing the circuit to be used with a variety of platforms.

As to Claim 6. the combination of Richard and Kithil fails to disclose The automotive glazing according to claim 2 wherein the multiple sensors are aligned on a long and thin PCB to form a thin multisensors device.
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089]; wherein the assembly can have a plurality of sensors, [0056].


As to Claim 9. the combination of Richard and Kithil fails to discloses The automotive glazing according to claim 1, wherein the at least one sensor is mounted on an edge of the glazing.  
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089]; wherein the sensor is mounted on the edge of a glass pane, [0078].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Richard and Kithil with that of Schmalbuch so that the sensor can be protected and hidden.

As to Claim 10. the combination of Richard and Kithil fails to disclose The automotive glazing according to claim 1, wherein the at least one sensor is protected by a cover box.  
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089]; wherein the sensor is dispensed with a housing, [0061].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Richard and Kithil with that of Schmalbuch for protecting the circuit components.

Claim 11. the combination of Richard and Kithil fails to disclose The automotive glazing according to claim 1, wherein the glazing is a laminated glazing further comprising at least one thermoplastic interlayer.
Schmalbuch teaches a multilayer laminated glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089]; wherein the sensor is mounted on the edge of a glass pane, [0078]; wherein the layer can include a middle thermoplastic later F, [fig. 3, 0097].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Richard and Kithil with that of Schmalbuch so that the glass can have a high strength to weight ratio and high thermal resistance.

As to Claim 12. the combination of Richard and Kithil fails to disclose The automotive glazing according to claim 18, wherein the glazing comprises multiple multisensors devices.  
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089]; wherein the assembly can have a plurality of sensors and the glass pane can also have multiple sensor assemblies, [0056].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Richard and Kithil with that of Schmalbuch for allowing the circuit to be used with a variety of platforms.

Claim 15. Richard discloses A re-usable monosensor device for detecting an impact and discriminating a breakage/non breakage on an automotive glazing, [page 2, 3rd paragraph, page 3, last paragraph], and/or for detecting and locating an impact and/or discriminating a breakage/non breakage on the glazing, and generating a signal representative of the said impact, [page 2, 3rd paragraph] according to claim 1, the sensor device being connected to an electrical connector, [fig. 1, 2] illustrating wire connectors, to provide external access to the signal generated by the at least one sensor, [page 4, last paragraph – page 5, 1st paragraph].
the combination of Richard and Kithil fails to explicitly disclose that the sensor device is monosensor.
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Richard and Kithil with that of Schmalbuch for allowing the circuit to be used with a variety of platforms.

As to Claim 17. Richard discloses The automotive glazing according to claim 2, wherein the multiple sensors are mounted and mechanically fixed to a printed circuit board (PCB) to form a multisensors device. 
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089]; wherein the assembly can have a plurality of sensors, [0056].


As to Claim 18. the combination of Richard and Kithil fails to disclose The automotive glazing according to claim 2, wherein the multiple sensors are aligned on a PCB to form a multisensors device.  
Schmalbuch teaches a glass pane having a sensor assembly S made on a printed circuit board with at least one sensor integrated on, [0089]; wherein the assembly can have a plurality of sensors, [0056].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Richard and Kithil with that of Schmalbuch for allowing the circuit to be used with a variety of platforms.

As to Claim 20. Richard discloses The automotive glazing according to claim 18, wherein the multisensors device is removable from the glazing and reusable on another glazing, [page 3, last paragraph] transducer attached with a tape.




Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. 
Argument 1: While Richard appears to allow for the possibility of a laminated glazing having two glass sheets, Richard does not explain where the breakage sensor would be placed in such an arrangement.
Response 1: The Office Action is not relying on Richard to teach the above limitation. The Office Action is relying on Kithil to teach that an adhesive attached breakage sensor can be mounted on the inside surface of a windshield as detailed in the rejection of claim 1 above. The number of sheets laminated does not change the positioning of the mounting as the teaching describes that it is placed on the inside surface of the windshield, [0039].

Argument 2: The Applicant is not aware of any use of breakage sensors on automotive glazing in the marketplace. Further, while Applicant is aware that patent applications have been filed proposing a breakage sensor on a laminated glazing in a vehicle, such sensors were not placed on the inner face of an inner glass sheet in a laminated glazing as presently claimed.
Response 2: The combination of Richard and Kithil teaches a breakage sensor mounted on the inner surface of a laminated windshield as detailed above in the rejection of claim 1.

Argument 3: US20100163675 teaches a laminated glazing with impact sensor between the glass sheets.
Response 3: The Office Action is not relying on the above document. The Applicant is kindly referred to the prior arts relied in this Office Action as detailed above in the rejection of the claims.

Argument 4: It was not obvious to a person of ordinary skill in the art to place the sensor on the glass side facing the vehicle interior.
Response 4: Richard, [page 7, 3rd paragraph] teaches that the method of detecting a glass breakage using a sensor placed on the surface of the glass using a tape has been found useful for all types of glass tested so far, including laminated glass of type found in car windscreens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Benyam Haile/Primary Examiner, Art Unit 2688